Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 6-8, 10-11, 15, 21, 25, 27-30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 6-8, 10-11, 15, 21, 25, 27-30 and 32 are rejected for the recitation of microalgae. The present specification states “The term "microalgae" should be understood to encompass are unicellular photosynthesis forming species which exist individually, or in chains or groups, having a size that can range from a few micrometers (.mu.m) to a few hundreds of micrometers. Microalgae do not have roots, stems, or leaves. Microalgae biomass is typically measured with chlorophyll concentrations.”. However, the term microalgae in the claims appears to be any residual compound obtained after destruction of an algal cell since it appears an microalgae would be destroyed through spinning conditions with polymers as disclosed in the present specification. For purposes of examination, microalgae that has been processed with a polymer and extruded is deemed to meet the present microalgae limitation. Applicant is advised to clarify the claim limitations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, 10, 15, 21, 25, 27-30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin et al. (CN 105483862) as evidenced by PG Pub. 2020/0407895.
Regarding claim 1, Qin et al. teach a fiber comprising at least one cultivated microalgae. 
Regarding claim 2, the at least one algae is selected form red algae, brown algae, green algae and mixtures thereof.
Regarding claim 6, the at least one cultivated microalgae is grown/cultivated outside of a marine environment. 
Regarding claim 7, the at least one cultivated microalgae comprises at least 5% of the fiber [0009].
Regarding claim 8, the fiber is a cellulose based fiber. 
Regarding claim 10, the fiber is a protein based fiber. 
Regarding  claim 15, the fiber further comprises at least one of cellulose, saccharide, protein, amino acid, vitamin, metal ion, fiber, unsaturated fatty acid, anti-irritating agent, anti-inflammatory agent, anti-oxidant, anti-viral agent, zeaxanthine, fluridoside, and any combination thereof. 
Regarding claim 21, Qin et al. teach a yarn or a fabric comprising the fibers of claim 1.
Regarding claim 25, Qin et al. teach a method of manufacturing a fiber comprising the steps of preparing a base material comprising at least 5% of at least one cultivated microalgae, forming the fiber from the base material through spinneret, fixating the formed fiber and post-treating the fixated fiber. 
Regarding claim 27, the base material is melted at step a since extrusion is taught.
Regarding claim 28, it is clear that air cooling occurs by virtue of the fiber merely cooling in ambient air.
Regarding claim 29, the fiber post treatment step is performed by drawing as evidenced by PG Pub. 2020/0407895 showing some drawing occurs.” During the spinning step, when molten polymer is pulled away from the face of the spinneret, some drawing of the filament does occur”. 
Regarding claim 30, the base material comprises at least one cellulose based material.
Regarding claim 32, the fixation of step c is performed by evaporation of at least one solvent or precipitation of at least one solvent. While Qin et al. does not explicitly state evaporation occurs, Qin et al. teach acetone as the solvent which is the same as the present invention and it is clear evaporation of the solvent occurs. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (CN 105483862) in view of Harlin et al. (PG Pub. 2013/0236937).
Regarding claim 11, Qin et al. are silent regarding the claimed fiber being petroleum based. However, Harlin et al. teach petroleum based fiber with microalgae in order to improve the strength of the fiber. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the petroleum based fiber of Harlin et al. in Qin et al. in order to improve fiber strength and arrive at the claimed invention. 
Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
Applicant argues it is moot whether or not the “cultivated microalgae” were processed or not during preparation of the fiber does not affect the fiber comprising microalgae. However, it does in fact affect the interpretation of “cultivated microalgae” in context of the claim and the applied art.
Applicant argues Qin does not teach the claimed cultivated microalgae. Qin does in fact teach the claimed cultivated microalgae in the Examples wherein Qin specifically states and teaches artificial cultivation of Haematococcus pluvialis in a microorganism growth apparatus. Therefore, the cited art clearly teaches the claimed cultivated microalgae. Applicant is invited to amend the claims over the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789